*931ON MOTION
PER CURIAM.
ORDER
Antonio Colbert moves for leave to proceed in forma pauperis. He also submits a “motion for res judicata.”
Upon consideration thereof, It is OrDERED That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The mandate is recalled, the court’s dismissal order is vacated, and the appeal is reinstated. The United States has 21 days from the date of this order to file its informal brief.
(B) The “motion for res judicata” is denied. To the extent that the motion for res judicata is arguing the merits of his appeal, those arguments belong in his brief.